Memorandum: We agree with the finding of the trial court that the claimant Gus Baldwin was contributorily negligent. However, in our view of it, the finding that the negligence of Gus Baldwin was the sole proximate cause of the accident is against the weight of the credible evidence. The trial court made no finding as to the conditions existing at the edge of the pavement and as to whether such condition was, in fact, such as to constitute negligence on the part of the State. All concur, except Taylor, P. J., and Piper, J., who dissent and vote for affirmance in the following memorandum: The trial court has found that claimant has failed to establish by a fair preponderance of the evidence that the accident “ resulted proximately from any negligence on the part of the State of New York, its officers and employees ”, and further that the proximate cause of the accident was the negligence of the driver of the car. The evidence supports the findings. (See Shaw v. State of New York, 303 N. Y. 644.) (Appeal from a judgment dismissing a claim against *974the State of New York, for negligent condition of State highway.) Present — Taylor, P. J., MeCurn, Kimball, Piper and Wheeler, JJ.